     Case 1:20-cv-00378-HSO-JCG Document 11 Filed 03/16/21 Page 1 of 6




              IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                       SOUTHERN DIVISION

UNITED STATES OF AMERICA                                        PLAINTIFF

v.                                 CIVIL ACTION NO. 1:20-cv-378-HSO-JCG

SIXTEEN FIREARMS, AND
5,803 ROUNDS OF ASSORTED
AMMUNITION                                       DEFENDANT PROPERTY

               DEFAULT JUDGMENT OF FORFEITURE

     Before the Court is Plaintiff United States of America’s Motion for

Default Judgment of Forfeiture [10]. Having considered the Motion and the

relevant authorities, the Court finds that the relief the United States seeks

should be granted. The Court further finds and adjudicates as follows:

     1.    On December 23, 2020, the United States filed a Verified

Complaint for Forfeiture in Rem [1] and sought forfeiture of the following

firearms, parts, and ammunition:

 20-ATF-023736    Savage B22 Rifle CAL: .22 SN:3319016

 20-ATF-023737    1 Rounds CCI Ammunition CAL: .22

 20-ATF-023739    Chongqing Jianshe Machinery Co. LTD. (EMEI) JTS-12
                  Shotgun CAL: 12ga SN: EM17064086
 20-ATF-023741    Rock River Arms, INC LAR 15 Rifle CAL: 5.56mm SN:
                  CM231900
 20-ATF-023742    20 Rounds Hornady Ammunition CAL: .223

 20-ATF-023746    Howa 1500 Rifle CAL: .22-250 SN: B176265
   Case 1:20-cv-00378-HSO-JCG Document 11 Filed 03/16/21 Page 2 of 6




20-ATF-023747   Ruger 10/22 Rifle CAL: .22 SN: 240-71892

20-ATF-023749   Norinco (North China Industries) MAK91 Rifle CAL:
                7.62mm SN: NM9304278
20-ATF-023750   5 Rounds Wolf Ammunition CAL: 7.62mm

20-ATF-023751   Browning Gold Hunter Shotgun CAL: 12ga SN:
                113MW04119
20-ATF-023752   Spike’s Tactical LLC ST15 Rifle CAL: Multi SN:
                LT021087
20-ATF-023753   1 Rounds Hornady Ammunition CAL: .450

20-ATF-023754   Anderson Manufacturing AM-15 Receiver/Frame CAL:
                Multi SN: 18253755
20-ATF-023755   HS PRODUCTS (IM METAL) XDS Pistol CAL: .45 SN:
                XS674902
20-ATF-023756   7 Rounds Hornady Ammunition CAL: .45

20-ATF-023758   Glock Inc. 42 Pistol CAL: .380 SN: ACMV944

20-ATF-023759   6 Rounds Winchester-Western Ammunition CAL: .380

20-ATF-023761   Ruger SR1911 Revolver CAL: .45 SN: 670-16650

20-ATF-023762   Harrington & Richardson 1871 Inc. 929 Revolver CAL:
                .22 SN:AM38584
20-ATF-023763   Ruger Standard Pistol CAL: .22 SN:14-73101

20-ATF-023765   8 Rounds Remington Ammunition CAL: .22

20-ATF-023767   Bond Arms Inc. Snake Slayer Derringer CAL: .45/410ga
                SN: 88655
20-ATF-023769   North American Arms NAA22 Revolver CAL: .22 SN:
                E169265
20-ATF-023771   4 Rounds CCI Ammunition CAL: .22

20-ATF-023773   5 Rounds Hornady Ammunition CAL: .45


                                   2
     Case 1:20-cv-00378-HSO-JCG Document 11 Filed 03/16/21 Page 3 of 6




20-ATF-023776      40 Rounds HORNADY Ammunition CAL: .450

20-ATF-023777      85 Rounds Winchester-Western Ammunition CAL: 12ga

20-ATF-023779      400 Rounds Assorted Ammunition CAL: 7.62mm

20-ATF-023782      44 Rounds Aguila Ammunition CAL: .22

20-ATF-023784      991 Rounds Assorted Ammunition CAL: Multi

20-ATF-023786      647 Rounds Assorted Ammunition CAL: Multi

20-ATF-023789      499 Rounds Assorted Ammunition CAL: Multi

20-ATF-023790      396 Rounds Assorted Ammunition CAL: Multi

20-ATF-023793      2538 Rounds Assorted Ammunition CAL: .22

20-ATF-023794      70 Rounds Federal Ammunition CAL: 12ga

20-ATF-023965         36 ounds Aguila Ammunition CAL: .22


seized from Justin Burrell (the “Defendant Property”). The complaint alleges

that the Defendant Property is subject to forfeiture under 18 U.S.C. § 924(d)(1).

      2.    On December 30, 2020, the Court issued a Warrant of Arrest in

Rem [4]. On January 4, 2021, the Clerk’s Office entered the executed Warrant

of Arrest in Rem [5] to the docket.

      3.    Under Rule G(4)(b)(i) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions, the United States mailed

direct, written notice of this instant civil asset forfeiture action against the


                                        3
     Case 1:20-cv-00378-HSO-JCG Document 11 Filed 03/16/21 Page 4 of 6




Defendant Property, including copies of the Verified Complaint for Forfeiture

in Rem [1] and Notice of Complaint for Forfeiture [2], to all potential claimants

reasonably known to the United States, as evidenced by the United States’

Proof of Service [7], filed with this Court on March 12, 2021.

      4.     Beginning on January 7, 2021, the United States published for

thirty (30) consecutive days on an official government internet website at

www.forfeiture.gov notice of this instant civil asset forfeiture action against

the Defendant Property, as evidenced by the Proof of Publication [6] filed in

this cause on March 12, 2021.

      5.     The aforementioned publication and direct notices informed Justin

Burrell and all other persons or entities, known or unknown, having or

claiming an interest in the Defendant Property that the Defendant Property

had been arrested and that this instant civil forfeiture action was pending.

The publication and direct notices also informed said persons and entities that

any persons or entities having or claiming an interest in the Defendant

Property had at least thirty-five (35) days after the plaintiff mailed its written,

direct notice, or sixty (60) days after the first publication of notice on an official

government website, to file a claim and twenty (20) days after filing such claim

to file an answer. Furthermore, the notice referred any such persons or entities

to Rule G(5) of the Supplemental Rules of Admiralty and Maritime Claims and

                                          4
     Case 1:20-cv-00378-HSO-JCG Document 11 Filed 03/16/21 Page 5 of 6




Asset Forfeiture Actions, and warned that if this Supplemental Rule were not

strictly followed, the Court could strike any claim and answer and enter default

judgment of forfeiture or summary judgment against any improperly claimed

interest in the Defendant Property.

      6.    The United States took all reasonable measures to ensure that

Justin Burrell and all other possible claimants received such notice in a timely

fashion.

      7.    As of this date, no claims, answers, or appearances in this cause to

assert an interest in the Defendant Property, or to otherwise defend against

this instance forfeiture action, have been filed by Justin Burrell or any other

person or entity. Thus, the time for Justin Burrell or any other person or entity

to file a valid claim or answer in this action has lapsed pursuant to Rule G of

the Supplemental Rules of Admiralty and Maritime Claims and Asset

Forfeiture Actions.

      8.    As such, Justin Burrell and all other possible claimants are in total

default; the Clerk of Court’s March 15, 2021, Entry of Default [9] was proper;

and the United States is entitled to a default judgment of forfeiture against the

full interests of Justin Burrell and all other persons and entities in the

Defendant Property, all without the necessity of further notice to Justin

Burrell or any other person or entity.

                                         5
     Case 1:20-cv-00378-HSO-JCG Document 11 Filed 03/16/21 Page 6 of 6




      IT IS, THEREFORE, ORDERED AND ADJUDGED THAT:

      a.       The United States of America is hereby given a default judgment

of forfeiture against the full interests of Justin Burrell and all other person

and entities in the Defendant Property firearms, parts, and ammunition, listed

above;

         b.    Any administrative claims or interests therein of any entities or

persons, and any other possible claimant are hereby canceled;

      c.       The Defendant Property is referred to the custody of United States

Marshals Service for disposition in accordance with the relevant law and

regulations.

      SO ORDERED AND ADJUDGED, this the 16th day of March, 2021.

                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE




                                         6
